Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The 35 U.S.C. 112(b) rejections set forth in the previous Office action are withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.

	Previously-cited US 20150229144 to Jang et al. (Jang) and US 6,031,302 to Levesque are regarded as the closest prior art of record to the invention of claim 1.  Jang and Levesque, as considered and understood by the examiner, do not teach or fairly suggest:
	a control unit …, wherein the control unit is configured to:
		select a lookup table based on a high-level voltage applied to the gate of the charging FET or the discharging FET, and
		derive a lookup voltage or a lookup current associated with the detected reference current in the lookup table,
	taken in combination with the other limitations of claim 1.  Claims 2-11 are allowed by virtue of their dependence from claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863